



Exhibit 10.22


First Amendment To
Amended and Restated Credit Agreement
This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of April 29, 2016, by and among FCStone Merchant
Services, LLC, a Delaware limited liability company (the “Borrower”), INTL
FCStone Inc., as Guarantor, the financial institutions party to this Amendment,
as lenders (the “Lenders”), and Bank of Montreal, Chicago Branch, as
administrative agent (the “Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into a certain Amended and Restated Credit Agreement dated as of March
15, 2016 (the “Credit Agreement”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    The defined term “Commitment” appearing in Section 5.1 of the Credit
Agreement shall be amended and restated to read in its entirety as follows:
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 5.1 attached hereto and made a part hereof, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders aggregate $65,000,000.
1.2.    Schedule 1 to the Credit Agreement shall be amended and restated in the
form of Schedule 1 attached hereto.





--------------------------------------------------------------------------------







Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
2.2.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
Section 4.
Miscellaneous.

4.1.    The Borrower heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents. The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
4.2.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 12 thereof, shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
4.3.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
    
4.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts o





--------------------------------------------------------------------------------





f this Amendment by telecopy or by e‑mail transmission of an Adobe portable
document format file (also known as a “PDF” file) shall be effective as an
original. This Amendment shall be governed by the internal laws of the State of
Illinois.
[Remainder Left Intentionally Omitted]





--------------------------------------------------------------------------------





This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.
“Borrower”
FCStone Merchant Services, LLC
By
:        /s/ BRENT GRECIAN

Name     BRENT GRECIAN
Title     PRESIDENT


By
:        /s/ WILLIAM J. DUNAWAY

Name     WILLIAM J. DUNAWAY
Title     CFO


“Guarantor”


INTL FCStone Inc.
By
:        /s/ SEAN O'CONNOR

Name     SEAN O'CONNOR
Title     CEO


By
:        /s/ BRUCE FIELDS

Name     BRUCE FIELDS
Title     GROUP TREASURER









--------------------------------------------------------------------------------







Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender
By
:        /s/ KRUPA TANTUWAYA

Name     KRUPA TANTUWAYA
Title     VICE PRESIDENT


CoBank, ACB, as a Lender
By
:        /s/ DEINO SATHER

Name     DEINO SATHER
Title     REGIONAL VICE PRESIDENT


The Huntington National Bank, as a Lender
By
:        /s/ KAREN WHEATLEY

Name     KAREN WHEATLEY
Title     VICE PRESIDENT







